Case 1:20-0y-O9586-LAK Document 67 Filed 05/23/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANTHONY RAPP and C.D.,
Plaintiffs,
~against-
KEVIN SPACEY FOWLER a/k/a KEVIN SPACEY,

Defendant.

 

 

MEMO ENDORSED

Case No. 1:20-cv-09586 (LAK)

NOTICE OF DEFENDANT’S MOTION TO DISMISS UNDER F.R.C.P. 41(b) ALL
CAUSES OF ACTION BY PLAINTIFF C.D.

KELLER / ANDERLE LLP
Jennifer L. Keller (pro hac vice)
Chase A. Scolnick

Jay P. Barron (pro hae vice)

18300 Von Karman Ave., Suite 930
Irvine, California 92612

Tel. (949) 476-8700
escolnick@kelleranderle.com

SHER TREMONTE LLP
Michael Tremonte

90 Broad Street, 23rd Floor
New York, New York 10004
Tel. (212) 202-2600
mtremonte@shertremonte.com

Counsel for Defendant
Kevin Spacey Fowler a/k/a Kevin Spacey

 
Case 1:20-cv-09586-LAK Document 72 Filed 06/17/21 Page 2 of 2

MEMO ENDORSED

Memorandum Endorsement Rapp, et ano. v. Fowler, 20-cv-9586 (LAK)

 

Defendant’s motion to dismiss (Dkt 67) is granted in all respects without opposition.
All claims by plaintiff “C.D.” are dismissed.

SO ORDERED.
Dated: June 17, 2021

/si Lewis A. Kaplan

 

Lewis A, Kaplan
United States District Judge
